                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-041-MR-DCK

 THOSE CERTAIN UNDERWRITERS AT                           )
 LLOYD'S, LONDON, subscribing to Certificate             )
 No. 492252,                                             )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )    ORDER
                                                         )
 MEDICAL FUSION, LLC, a North Carolina                   )
 limited liability company; SUPERIOR                     )
 HEALTHCARE PHYSICAL MEDICINE OF                         )
 HENDERSONVILLE, PC, a dissolved North                   )
 Carolina professional corporation, JEFFREY G.           )
 HEDGES, D.C.; and ANDREW WELLS, D.C.,                   )
                                                         )
                Defendants.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 21) filed by Joseph R. Pellington, concerning Mark A.

Ropchock on April 15, 2020. Mark A. Ropchock seeks to appear as counsel pro hac vice for

Defendants Medical Fusion, LLC and Jeffrey G. Hedges, D.C. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 21) is GRANTED. Mark A.

Ropchock is hereby admitted pro hac vice to represent Defendants Medical Fusion, LLC and

Jeffrey G. Hedges, D.C.
                                     Signed: April 15, 2020




         Case 1:20-cv-00041-MR-DCK Document 22 Filed 04/15/20 Page 1 of 1
